                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    GUIRGUIS, a.k.a. GEORGE, EL-SHAWARY, a CASE NO. C18-1456-JCC
      Washington resident,
10
                                             MINUTE ORDER
11                         Plaintiff,
            v.
12
      U.S. BANK NATIONAL ASSOCIATION as
13    Trustee for GSR MORTGAGE LOAN TRUST
      2006-4F MORTGAGE PASS-THROUGH
14
      CERTIFICATE SERIES 2006-4F et al.,
15
                            Defendants.
16

17
            The following minute order is made by direction of the Court, the Honorable John C.
18
     Coughenour, United States District Judge:
19
            This matter comes before the Court on the parties’ stipulated motion for an extension of
20
     time regarding deadlines (Dkt. No. 39). The Court hereby GRANTS the motion and ORDERS as
21
     follows:
22
            1.     39.1 mediation must be completed by January 24, 2020;
23
            2.     Discovery must be completed by March 23, 2020; and
24
            3.     Dispositive motions must be filed by April 23, 2020.
25
            //
26
            //

     MINUTE ORDER
     C18-1456-JCC
     PAGE - 1
 1        DATED this 21st day of January 2020.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Tomas Hernandez
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1456-JCC
     PAGE - 2
